Citation Nr: 1611760	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-27 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for gastroenteritis.  

3. Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to February 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran initiated an appeal on all three issues, but in a June 2010 VA Form 9 (substantive appeal) limited the appeal to the issue of service connection for bilateral hearing loss.  In March 2013 a Travel Board hearing was held before a Veterans Law Judge (VLJ) who has since retired.  During the hearing the Veteran's representative indicated he believed all three issues remained on appeal, and testimony and argument were accepted on all three issues (acknowledging the Board's jurisdiction).  

By June 2014 correspondence, the Veteran was offered the opportunity for another hearing before a VLJ who would decide his appeal.  In September 2015, a videoconference hearing was held before the undersigned.  Additional evidence (private treatment records) was submitted at the hearing; such evidence and a transcript of the hearing have been associated with the Veteran's record.  The Veteran was also granted a 30-day abeyance period for the submission of further evidence.  That period of time has lapsed, and further evidence was received.  

The claim of service connection for fibromyalgia was raised as a claim of service connection for a "muscle disability."  At the September 2015 hearing, the Veteran's representative clarified that the "muscle" disability for which service connection is sought is fibromyalgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  

REMAND

The record includes May 2008 and December 2013 VA examiners' opinions that are both against the claim of service connection for bilateral hearing loss.  Both examiners cited to a 2006 Institute of Medicine study that found there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  Addressing that finding, at the September 2015 hearing, the Veteran's wife testified that she observed the Veteran's hearing acuity to have been progressively worsening ever since service.  Furthermore, an August 1998 VA treatment record notes that the Veteran was being followed annually for a predominantly symmetrical sensorineural hearing loss, and cites to March 1997 audiometry; a review of the record did not find records of earlier evaluations or the March 1997 audiometry.  Reports of earlier (than currently shown by the record) VA treatment for a disability for which service-connection is sought are likely to have information bearing on the etiology of the disability and VA treatment records are constructively of record.   Hence, the records of the annual evaluations and cited audiometry must be secured.  

A January 1970 service treatment record (STR) notes that the Veteran reported diarrhea intermittently, nausea, vomiting, and a queezying abdominal feeling; the diagnosis was gastroenteritis.  A May 2010 VA examiner noted that the Veteran's gastroenteritis in service resolved and is not likely related to a current gastrointestinal disability as acute gastroenteritis is not known to be associated with chronic gastrointestinal conditions.  On December 2013 VA (esophageal conditions) examination, the diagnoses were GERD, resolved, and esophageal spasm, controlled.  The Veteran reported irregular and alternating constipation and diarrhea since service.  The examiner opined that the Veteran's gastrointestinal disability is unrelated to his gastroenteritis in service because his other symptoms presented about 7 years after discharge, and gastroenteritis does not tend to lead to chronic esophageal problems.  The examiner noted that there has been no clear documentation of persistent gastroenteritis which is what afflicted the Veteran in service.  At the September 2015 hearing, the Veteran and his wife testified that since service he has had recurrent nausea, abdominal pain, and intermittent diarrhea and then constipation, with intervening 1 or 2 weeks periods of feeling good in between.  Lay statements by the Veteran's friend and a brother are to the effect that he has had stomach problems since service.  As the May 2010 and December 2013 VA examiners' opinions were offered without consideration of the lay accounts of continuity presented by the Veteran, his wife, brother, and friend, a remand for an examination that encompasses consideration such lay evidence is necessary.  

An April 2014 VA examiner opined that the Veteran meets the criteria for a diagnosis of fibromyalgia.  VA treatment records show diagnoses of fibromyalgia and fibromyositis since August 2015, but the etiology of such disability has not been established.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record the complete updated clinical records (i.e., all not already in the record) of all VA evaluations and/or treatment the Veteran has received for hearing loss, muscle complaints, and gastrointestinal complaints since service, to specifically include the report of a March 1997 VA audiological evaluation.  

2. If records received pursuant to the request above suggest that the Veteran's hearing loss may be related to his service, the AOJ should arrange for an examination of the Veteran to determine the nature and likely etiology of his hearing loss disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide an opinion that responds to the following:  

Please identify the likely etiology of the Veteran's hearing loss disability.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service (to include as due to exposure to noise therein)?  The examiner must include rationale with all opinions (acknowledging the lay reports of observed continuity of hearing loss symptoms).  

3. The AOJ should also arrange for a gastrointestinal diseases examination of the Veteran to determine the nature and likely etiology of his gastrointestinal disability.  Based on a review of the record, and examination of the Veteran, the examiner should provide an opinion that responds to the following:  

(a) Please identify by diagnosis each gastrointestinal disability found.  

(b) Please identify the likely etiology of each gastrointestinal disability entity diagnosed.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service/complaints noted therein?    

The examiner must include rationale with all opinions.  The explanation should reflect consideration of (comment on) the lay statements submitted in support of the Veteran's claim attesting to continuity of observed gastrointestinal symptoms since service.

4. The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his fibromyalgia.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide an opinion that responds to the following:  

Please identify the likely etiology of the Veteran's fibromyalgia.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such disability is related to his service (to include complaints of muscle pain therein)?  The examiner must include rationale with all opinions.  

5. The AOJ should review the entire record, arrange for any further development indicated, and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

